414 F.2d 832
DESERT OUTDOOR ADVERTISING, INC., et al., Plaintiffs and Appellants,v.COUNTY OF RIVERSIDE et al., Appellees.
No. 22689.
United States Court of Appeals Ninth Circuit.
July 7, 1969.

Appeal from the United States District Court for the Central District of California; Peirson M. Hall, Judge. Kenneth A. Bryant (argued), of Waldron & Bryant, Santa Ana, Cal., for appellants.
Tilden L. Brooks (argued), Deputy County Counsel, Ray T. Sullivan, Jr., County Counsel, Steven A. Broiles, Deputy County Counsel, Riverside, Cal., for appellees.
Before CHAMBERS and JERTBERG, Circuit Judges, and KILKENNY, District Judge.
PER CURIAM:


1
The judgment is affirmed for the reasons stated in the order of the district judge dated October 9, 1967, 302 F.Supp. 599.